 

EXHIBIT 10.3

 

[tlogo.jpg]

 

May 23, 2013

 

Frederick’s of Hollywood Group Inc.

and each of the other Borrowers referenced below

6255 Sunset Boulevard, 6th Floor

Hollywood, CA 9008

Attention: Thomas Rende

 

Re:Amendment to Fee Letter

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Credit and Security Agreement, dated as of
May 31, 2012, by and among Frederick’s of Hollywood Group Inc., a New York
corporation (“Group”), FOH Holdings, Inc., a Delaware corporation (“Parent”),
Frederick’s of Hollywood, Inc., a Delaware corporation (“Frederick’s”),
Frederick’s of Hollywood Stores, Inc., a Nevada corporation (“Stores”), and
Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail Order” and
together with Group, Parent, Frederick’s and Stores, each individually, a
“Borrower”, and collectively, the “Borrowers”), and Salus Capital Partners, LLC
(the “Lender”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), and (ii) that certain fee
letter, dated as of May 31, 2012 between the Borrowers and Lender (as the same
may be amended, restated, supplemented or otherwise modified from time to time
the “Fee Letter”). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Credit Agreement or Fee Letter, as
applicable.

 

On the date hereof, the Borrowers and Lender are entering into that certain
Second Amendment to Credit and Security Agreement and in connection therewith,
the Monitoring Fee shall be increased from $4,500 per month to $12,500 per
month.

 

Except as expressly amended hereby, all terms and conditions of the Fee Letter
shall remain unchanged and in full force and effect.

 

THIS AMENDMENT TO FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. This Amendment to Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this Amendment to Fee Letter by
electronic transmission shall be equally effective as delivery of a manually
executed counterpart of this Amendment to Fee Letter.

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof, whereupon this Amendment to Fee Letter shall become a binding agreement
between us.

 

 

 

 

  Very truly yours,       SALUS CAPITAL PARTNERS, LLC         By: /s/ Kyle C.
Shonak     Name:  Kyle C. Shonak     Title:  Senior Vice President

 

Acknowledged and Agreed:

 

FREDERICK’S OF HOLLYWOOD GROUP INC.       By:   /s/ Thomas Rende    
Name:  Thomas Rende     Title:  Chief Financial Officer  

 

FOH HOLDINGS, INC.       By: /s/ Thomas Rende     Name:  Thomas Rende    
Title:  Chief Financial Officer  

 

FREDERICK’S OF HOLLYWOOD, INC.       By: /s/ Thomas Rende     Name:  Thomas
Rende     Title:  Chief Financial Officer  

 

FREDERICK’S OF HOLLYWOOD STORES, INC.       By: /s/ Thomas Rende    
Name:  Thomas Rende     Title:  Chief Financial Officer  

 

HOLLYWOOD MAIL ORDER, LLC       By: /s/ Thomas Rende     Name:  Thomas Rende    
Title:  Chief Financial Officer  

 

[Signature Page to Amendment to Fee Letter]

 

 

 

